Citation Nr: 0333411	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 to July 2001.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The 
jurisdiction of the veteran's claims file has transferred to 
the Houston, Texas RO because he has relocated.  The veteran 
requested a Travel Board hearing before a Veterans Law Judge; 
he failed to report for such hearing scheduled in July 2002.  
While the veteran's January 2002 Notice of Disagreement 
included an issue of entitlement to a compensable rating for 
hemorrhoids, he subsequently (see VA Form 1-9, dated March 
12, 2002) limited his appeal to the issue addressed herein.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA.  

The veteran has not been apprised of the new diagnostic 
criteria for rating disabilities of the spine, and has not 
been examined under those criteria.  Consequently, another VA 
examination and proper notice are indicated.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development, the RO must take this 
opportunity to inform the appellant that, notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the recent Federal Circuit decision 
in PVA, the Court's guidelines in 
Quartuccio v. Principi, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
is needed to establish entitlement to a 
compensable rating for the low back 
disability (including the new criteria 
for rating disabilities of the spine), 
what the evidence shows and of his and 
VA's respective responsibilities in 
claims development, and that a year is 
provided for response to VCAA notice.  

2.  The RO should obtain complete 
clinical records of all treatment the 
veteran has received for his low back 
disability since February 2001.  He 
should be asked to assist in this matter 
by identifying all sources of treatment 
and providing any necessary releases.  

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's service 
connected low back disorder.  The 
examiner should determine the correct 
diagnosis of the disorder and provide 
findings sufficiently detailed to allow 
for rating under either the "new" or 
the previous criteria for rating 
disabilities of the spine.  In that 
regard, the veteran's claims folder and 
copies of both the current and the 
previous criteria for rating disabilities 
of the spine must be available to the 
examiner for review in connection with 
the examination.  Any indicated tests or 
studies (specifically including range of 
motion studies) must be completed.  The 
examiner should explain the rationale for 
any opinion given.

2.  The RO should then re-adjudicate the 
claim in light of the all evidence added 
to the record since their last previous 
review, as well as the new criteria for 
rating disabilities of the spine (from 
their effective dates).  As the appeal is 
from the initial rating assigned with a 
grant of service connection, the RO 
should also consider whether staged 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App 119 (1999).  
Thereafter, if the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




